     Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 1 of 18




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIE ELLEN WARTLUFT, et al.,                 :     Civil No. 1:16-CV-2145
                                              :
      Plaintiffs,                             :
                                              :     (Judge Jones)
             v.                               :
                                              :     (Magistrate Judge Carlson)
THE MILTON HERSHEY SCHOOL                     :
AND SCHOOL TRUST, et al.,                     :
                                              :
      Defendants.                             :


                          MEMORANDUM OPINION1

I.    Introduction

      On June 29, 2016, the plaintiffs, Julie Ellen Wartluft and Frederick Bartels,

acting individually and on behalf of the estate of their deceased daughter, filed this

lawsuit against the Milton Hershey School and the Hershey Trust (collectively


1
  Pursuant to 28 U.S.C. § 636(b)(1)(A), this court, as a United States Magistrate
Judge, is authorized to rule upon motions by intervenors to unseal certain court
records. Parson v. Farley, 352 F. Supp. 3d 1141, 1145 (N.D. Okla. 2018), aff'd, No.
16-CV-423-JED-JFJ, 2018 WL 6333562 (N.D. Okla. Nov. 27, 2018). We note for
the parties that under 28 U.S.C. § 636(b)(1)(A) the parties may seek review of this
order by filing a motion to reconsider with the district court since: “A judge of the
[district] court may reconsider any . . . matter [decided under this subparagraph]
where it has been shown that the magistrate judge's order is clearly erroneous or
contrary to law.” 28 U.S.C. § 636(b)(1)(A).
     Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 2 of 18




“MHS”). (Doc. 1). This lawsuit arose out of a singular tragedy—the suicide of the

plaintiffs’ 14-year-old daughter in June of 2013, at about the time of her expulsion

from MHS following two episodes of hospitalization for severe depression. (Id.) The

plaintiffs alleged that this suicide was a result of unlawful discriminatory practices

by the defendants, and specifically alleged that MHS had a two-hospitalization

policy which led to the expulsion of emotionally fragile students once those students

underwent two hospitalizations for mental illness. These allegations formed one of

the legal and factual pillars for this lawsuit. (Id.)

       As we have observed, on occasion, other disputes have threatened to overtake

and displace the resolution of the merits of these claims. Wartluft v. Milton Hershey

Sch. & Sch. Tr., No. 1:16-CV-2145, 2018 WL 3995697, at *1 (M.D. Pa. Aug. 21,

2018).These disputes have included litigation relating to access to previously sealed

court records. In particular, The Philadelphia Inquirer, PBC (“The Inquirer”), filed

a motion to intervene and unseal a number of docket entries in this case on June 20,

2019 (Doc. 266), and the motion was referred to the undersigned. We granted the

motion to intervene and ordered that the documents The Inquirer sought be unsealed,

subject to very limited redactions to protect the interests of nonparties. Now, The

Inquirer has filed a second motion to unseal records, which seeks to unseal several

docket entries related to the parties’ pending cross motions for summary judgment




                                             2
      Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 3 of 18




in this case. (Doc. 303). This motion was referred to the undersigned on January 21,

2020. (Doc. 310).

       After a review of the parties’ submissions, we find that the documents The

Inquirer seeks to have unsealed should be unsealed, as MHS has not shown good

cause for the continued sealing of these documents. We further find that many of the

redactions to these documents that MHS proposes are overbroad. Accordingly, we

will order these documents unsealed, subject to only limited redactions to protect the

interests of nonparties to this litigation.

II.    Discussion

       As we have explained, The Inquirer seeks to have multiple docket entries in

this case unsealed and argues that the public has a right to access these documents,

particularly given the nature of the allegations against the defendants. We agree with

The Inquirer that a number of these docket entries should be unsealed, subject to the

redaction of the names and/or identifying information of third-parties in order to

protect those individuals’ privacy interests. However, our review of the proposed

redactions reveals that some of these redactions are overbroad, particularly as they

relate to the school or medical records of the plaintiffs’ daughter, A.B., as the

plaintiffs have expressly consented to the release of these records. Thus, in

accordance with the standards set forth below, we will order the docket entries




                                              3
     Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 4 of 18




unsealed, but sustain some of the redactions MHS proposes to protect the privacy

interests of nonparties.

      A. Standards Governing an Intervenor’s Access to Sealed Court
         Documents

      The Court of Appeals has recently articulated the different standards

governing challenges to the confidentiality of documents. On this score, the Court

stated:

      We apply three distinct standards when considering various challenges
      to the confidentiality of documents. We apply the factors articulated in
      Pansy v. Borough of Stroudsburg, 23 F.3d 772, 783–92 (3d Cir. 1994),
      when we review orders preserving the confidentiality of discovery
      materials pursuant to Federal Rule of Civil Procedure 26. But we apply
      the more rigorous common law right of access when discovery
      materials are filed as court documents. In addition to recognizing fewer
      reasons to justify the sealing of court records, the public right of
      access—unlike a Rule 26 inquiry—begins with a presumption in favor
      of public access. Goldstein v. Forbes (In re Cendant Corp.), 260 F.3d
      183, 192–93 (3d Cir. 2001). Finally, the First Amendment right of
      public access attaches to, inter alia, civil trials. Publicker Indus., Inc. v.
      Cohen, 733 F.2d 1059, 1061 (3d Cir. 1984).

In re Avandia Marketing, Sales Practices and Products Liability Litigation, 924 F.3d

662, 670 (3d Cir. 2019). Thus, the standard we apply, and the scrutiny various

records receive, depends on the type of document that the third party is seeking.

                    (1) Discovery Materials and Motions

      Discovery materials can be shielded by the entry of a protective order pursuant

to Rule 26 of the Federal Rules of Civil Procedure. In order to obtain a protective

order, a party must establish “good cause” for the order, which requires “a showing
                                            4
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 5 of 18




that disclosure will work a clearly defined and serious injury to the party seeking [to

prevent] disclosure. The injury must be shown with specificity.” Publicker Indus.,

Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984). “Broad allegations of harm,

unsubstantiated by specific examples or articulated reasoning” will not establish

good cause. Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1121 (3d Cir. 1986).

In determining whether a party has established good cause for a protective order,

courts must consider a number of factors. In Pansy v. Borough of Stroudsburg, 23

F.3d 772 (3d Cir. 1994), the Third Circuit set forth a nonexhaustive list of factors to

be considered:

      1) whether disclosure will violate any privacy interests;
      2) whether the information is being sought for a legitimate purpose or
      for an improper purpose;
      3) whether disclosure of the information will cause a party
      embarrassment;
      4) whether confidentiality is being sought over information important
      to public health and safety;
      5) whether the sharing of information among litigants will promote
      fairness and efficiency;
      6) whether a party benefitting from the order of confidentiality is a
      public entity or official; and
      7) whether the case involves issues important to the public.

Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995) (citing Pansy,

23 F.3d at 787-91. The Pansy Court noted that in considering these factors, the

district court’s analysis “should always reflect a balancing of private versus public

interests.” Pansy, 23 F.3d at 789.



                                          5
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 6 of 18




      This analysis also applies to a situation in which a nonparty intervenor seeks

to modify an existing confidentiality order and inspect documents filed under seal.

Leucadia, 998 F.2d at 166. The party seeking to keep the documents confidential

must make a showing in accordance with the criteria identified by the court in Pansy

that good cause exists for continued protection of the documents. Id.

                   (2) Common Law Right of Access

      Additionally, it is well-settled that there is a longstanding common law public

right of access to judicial proceedings, both criminal and civil, which includes the

right to “inspect and copy public records and documents, including judicial records

and documents.” Leucadia, 998 F.2d at 161 (internal citations and quotations

omitted). This right “antedates the Constitution,” Bank of America Nat’l Trust and

Savings Ass’n v. Hotel Rittenhouse Associates, 800 F.2d 339 (3d Cir. 1986), and

“promotes public confidence in the judicial system by enhancing testimonial

trustworthiness and the quality of justice dispensed by the court.” Littlejohn, 851

F.2d at 678. The right of the public to inspect court documents is dependent upon

whether such documents are “judicial records,” meaning that the record is “a

document that ‘has been filed with the court . . . or otherwise somehow incorporated

or integrated into a district court’s adjudicatory proceedings.” Avandia, 924 F.3d at

672 (quoting In re Cendant Corp., 260 F.3d at 192) (internal quotations omitted).




                                         6
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 7 of 18




      Once a document is determined to be a “judicial record,” a presumption of

public access applies. In re Cendant Corp., 260 F.3d at 192-93. On this score, the

Third Circuit has held that this presumptive right of access applies to “pretrial

motions of a nondiscovery nature, whether preliminary or dispositive, and the

material filed in connection therewith.” Id. However, it does not apply to discovery

motions and their supporting documents. Leucadia, 998 F.2d at 165. Moreover, the

presumption may be rebutted if the party seeking protection can show “that the

material is the kind of information that courts will protect and that disclosure will

work a clearly defined and serious injury to the party seeking closure.” Avandia, 924

F.3d at 672 (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551 (3d Cir. 1994) (internal

quotations omitted)).

                   (3) First Amendment

      Finally, there is a recognized constitutional right of access to civil proceedings

under the First Amendment, including documents involved in those proceedings.

Publicker Indus., 733 F.2d at 1071. In determining whether the right of access

applies, courts apply a two-prong test, asking: (1) “whether the place and process

have historically been open to the press” (the “experience” prong), and (2) “whether

public access plays a significant role in the functioning of the particular process in

question” (the “logic” prong). N. Jersey Media Group Inc. v. United States, 836 F.3d

421, 429 (3d Cir. 2016) (quoting PG Pub. Co. v. Aichele, 705 F.3d 91, 103 (3d Cir.

                                          7
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 8 of 18




2013) (internal quotations omitted)). If both prongs are met, the First Amendment

right of access presumptively applies, and this presumption will only be rebutted by

a showing of “an overriding interest [in excluding the public] based on findings that

closure is essential to preserve higher values and is narrowly tailored to serve that

interest.” Avandia, 924 F.3d at 673 (quoting Publicker Indus., 733 F.2d at 1073)).

      B. The Documents The Inquirer Seeks Shall Be Unsealed Subject to
         Minor Redactions Protecting Nonparties to this Litigation.

      The documents that The Inquirer seeks, and that MHS contends should be

continuously sealed or alternatively redacted, fall under the category of “judicial

records” subject to the common law right of access. (Docs. 294-96, 298-99). These

documents relate to motions for summary judgment, and the Third Circuit has held

that the presumptive right of access applies to “pretrial motions of a nondiscovery

nature, whether preliminary or dispositive, and the material filed in connection

therewith.” In re Cendant Corp., 260 F.3d at 192-93; see also Avandia, 924 F.3d at

672; Leucadia, 998 F.2d at 164.2 Thus, there is a presumption that these documents



2
 MHS vehemently protests that the plaintiffs’ motion for summary judgment is not
a proper motion for summary judgment, and thus the supporting papers would not
fall under the category of “judicial records” subject to the public right of access.
However, we note that merits of the plaintiffs’ motion are not before us, and thus,
we will not decide for the purposes of this motion whether or not the motion for
summary judgment is a “proper” motion for summary judgment. Rather, given that
these documents were filed in conjunction with the plaintiffs’ filing for summary
judgment, we will treat these documents as “judicial records” subject to the public
right of access.
                                           8
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 9 of 18




should be unsealed unless the defendants show that public disclosure of these

documents “will work a clearly defined and serious injury to the party seeking

closure.” Avandia, 924 F.3d at 672 (internal citations omitted). “Specifically, th[e]

party [seeking protection] must demonstrate that the material contains the type of

information that courts will protect and that there is good cause for continued

application of an existing order.” In re Gabapentin Patent Litigation, 312 F.Supp.2d

653, 664 (D.N.J. 2004) (citing Publicker, 733 F.2d at 1070-71).

      Judged against this analytical paradigm we turn to a consideration of the

specific pleadings at issue in this motion.

                    (1) Documents 298 and 299

      Documents 298 and 299 contain the defendants’ brief in support of its motion

for summary judgment, supporting exhibits, and its statement of material facts.

Much like its opposition to The Inquirer’s first motion to unseal in this case, MHS

contends that these documents contain information that was given pursuant to a

Qualified Protective Order entered in this case, and that the release of this

information would harm not only A.B., whose school and medical records are

contained in these documents, but the medical providers that disclosed this

information. Additionally, MHS seeks to protect the identifying information of its

personnel and other nonparties, whose deposition transcripts are contained in these

documents.

                                          9
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 10 of 18




                                  (a) Document 298 and Exhibits

      With respect to the documents that contain A.B.’s medical records and

testimony from third party providers who treated A.B. (Doc. 298, Exs. 14-15, 19,

47-50, and 63-65), MHS contends that the medical providers who disclosed this

information will be harmed if these records are unsealed because they have an

obligation under the Health Insurance Portability and Accountability Act

(“HIPAA”) to keep these records confidential. As we have outlined in our

memorandum granting The Inquirer’s first motion to unseal, HIPAA’s general

privacy rule “places strict limitations on the ability of health care providers to release

a patient’s medical records . . . without the consent of the patient.” Rodriguez v. City

of New Brunswick, 2017 WL 5598217, at *6 (D.N.J. Nov. 21, 2017). While it is

undisputed that these records constitute protected health information under HIPAA,

the statute provides that:

      A covered entity may disclose protected health information in the
      course of any judicial or administrative proceeding:

             (i) In response to an order of a court or administrative
             tribunal, provided that the covered entity discloses only
             the protected health information expressly authorized by
             such order; or
             (ii) In response to a subpoena, discovery request, or other
             lawful process, that is not accompanied by an order of a
             court or administrative tribunal, if:

                    (A) The covered entity receives satisfactory
                    assurance ... from the party seeking the
                    information that reasonable efforts have been
                                           10
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 11 of 18




                    made by such party to ensure that the
                    individual who is the subject of the protected
                    health information that has been requested
                    has been given notice of the request; or
                    (B) The covered entity receives satisfactory
                    assurance ... from the party seeking the
                    information that reasonable efforts have been
                    made by such party to secure a qualified
                    protective order that meets the requirements
                    of paragraph (e)(1)(v) of this section.

45 C.F.R. § 164.512(e)(1). Entities covered by HIPPA include “(1) a health plan, (2)

a health care clearinghouse, and (3) a health care provider.” 45 C.F.R. § 160.102.

      Here, the third-party providers that disclosed A.B.’s treatment records are

undisputedly medical providers within the meaning of the statute. Further, these

providers disclosed A.B.’s medical records in compliance with this court’s orders,

which issued Qualified Protective Orders to protect this information. (Docs. 84, 106,

108). Thus, the medical providers in this case complied with HIPAA when they

provided this information pursuant to the court’s orders, and there would be no cause

of action against these providers for a violation of the statute. This would be so even

if A.B.’s parents, the plaintiffs in this case, had not consented to the release of A.B.’s

medical records. (Doc. 308-1). Moreover, MHS provides no legal authority for the

proposition that these providers would somehow be liable under HIPAA should the

court order the unsealing of these documents. Accordingly, the argument that these

providers would be harmed by the unsealing of these documents is unavailing and

does not meet the showing required by law to justify continued sealing; namely,
                                           11
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 12 of 18




“that disclosure will work a clearly defined and serious injury to the party seeking

closure.” Avandia, 924 F.3d at 672 (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551

(3d Cir. 1994) (internal quotations omitted))(emphasis added).

       MHS also argues that A.B.’s interests would be harmed by the release of her

medical records. However, the plaintiffs in this case, A.B.’s parents, have expressly

consented to the release of her medical records from these providers. (Doc. 308-1).

Indeed, both plaintiffs have signed a “HIPAA Privacy Authorization Form,” which

provides that the plaintiffs, as A.B.’s personal representatives, have authorized the

release of A.B.’s records, whether in the custody of the school or in the custody of

third-party providers, to the fullest extent allowable. (Id., at 2, 4). Thus, MHS’s

concern that A.B.’s interests would be harmed by the unsealing of these records is

unpersuasive given the explicit waiver of these privacy interests by A.B.’s

representatives.

      Finally, MHS asserts that the unsealing of these documents would harm the

interests of third parties, particularly MHS personnel or medical providers who were

involved with A.B.’s treatment or with decisions about her attendance at MHS.

However, we believe that redacting the names of these MHS personnel, rather than

allowing the wholesale sealing of these documents, will provide sufficient protection

of their interests. Accordingly, because we find that MHS has not shown good cause




                                         12
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 13 of 18




for the continued sealing of these documents, we will order these documents

unsealed subject to narrowly tailored redactions to protect these third-party interests.

      With respect to the exhibits that contain information regarding A.B.’s school

records (Doc. 298, Exs. 1, 8, 11-13, and 61-62), we note again that A.B.’s parents

have expressly consented to the release of these records. (Doc. 308-1). Thus, as we

explained in our memorandum granting The Inquirer’s first motion to unseal, even

if MHS was considered a “covered entity” under HIPAA, releasing A.B.’s records

upon the express consent of her parents would not violate the statute and subject

MHS to liability. Moreover, to the extent that MHS asserts that A.B.’s school records

are protected from disclosure under the Family Education and Privacy Rights Act

(“FERPA”), A.B.’s privacy interests under FERPA lie with her parents until the age

of 18. See 34 C.F.R. §§ 99.3-99.5. Accordingly, the plaintiffs’ express consent to

the release of these records would expel any concerns that MHS has as it relates to

disclosure of school records under FERPA, and thus, we will order the unsealing of

these documents.

      Finally, we recognize that there are some third-party privacy interests at stake

with the unsealing of these documents, such as the names and personal information

of the third-party providers, MHS personnel, and other individuals. Thus, as with

The Inquirer’s first motion to unseal, we will order these documents unsealed subject

to limited redactions to protect these third-party privacy interests. To this end, MHS

                                          13
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 14 of 18




has proposed redactions throughout the exhibits attached to its supporting brief (Doc.

298, 298-1—298-5). However, our review of these redactions reveals that they are

somewhat overbroad, seeking to protect more than just the names and personal

identifying information of nonparties. Accordingly, we will direct the defendants to

provide renewed redactions to these documents, specifically tailoring the redactions

to include only the names, personal information (i.e. addresses, family information),

and any medical treatment information of nonparties.

      We reach this conclusion while noting that this is a somewhat closer question

since it may be possible through further investigation to tentatively identify some of

these third parties by reference to employment histories and job title. The scope of

the redactions proposed by the MHS defendants, however, is in our judgment so

sweeping, that we cannot justify these additional redactions in light of the

presumption of public access which applies here. In re Cendant Corp., 260 F.3d at

192-93. A more narrowly tailored set of redactions supported by a more robust

showing of need would be necessary here to justify the continued sealing of this

information.

                                 (b) Document 299

      MHS also contends that its statement of material facts should be continuously

sealed, as it contains information regarding A.B.’s medical and school records, as

well as the testimony of third-party providers. In the alternative, MHS has proposed

                                         14
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 15 of 18




redactions to Document 299 to protect this information and the information of

nonparties to this case. However, we find that the redactions proposed to shield

A.B.’s medical information and school records are inappropriate. As we have

explained, the plaintiffs have expressly consented to the release of this information,

and thus, there is no need to redact this information from Document 299.3 With

respect to the redactions concerning third-party information, a review of these

redactions indicates that MHS has narrowly tailored its redactions in this regard.

Accordingly, we will order Document 299 unsealed, subject only to the redactions

proposed to protect nonparties names and information.4

                    (2) Documents 294, 295, and 296

      Finally, The Inquirer requests that Documents 294, 295, and 296 be unsealed.

These documents consist of the plaintiffs’ brief in support of their motion for partial

summary judgment and supporting exhibits, which include some of A.B.’s medical

records and several deposition transcripts. Unlike the defendants’ summary

judgment papers, these documents currently contain no redactions.

      On this score, as we have explained with respect to Documents 298 and 299,

to the extent Documents 295 and 296 contain A.B.’s medical or school records, the

defendants have not shown good cause for the continued sealing of these documents.


3
  MHS’s proposed redactions to A.B.’s school and medical information are
redacted in yellow, green, and blue.
4
  The redactions we are sustaining are redacted in orange.
                                         15
    Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 16 of 18




Rather, the plaintiffs’ have expressly consented to the release of these records.

Accordingly, these documents will be unsealed. (Docs. 295-1, 295-2, 295-4; Doc.

296, at 97-100; Doc. 296-1, at 1-13, 56). Additionally, the deposition transcripts

contained in the plaintiffs’ summary judgment papers will be unsealed, subject to

the redaction of the names of the individuals deposed, along with the names and

personal information of any nonparties within the transcripts. (Docs. 295, 295-3;

Doc. 296, at 2-96; Doc 296-1, at 14-54, 63-100; Doc. 296-2, at 1-34).

         Finally, with respect to the plaintiffs’ brief in support of their motion and

supporting statement of material facts (Doc. 294), we will unseal this document

subject to the limited redaction of third-party identifying information. On this score,

because these documents have not yet been redacted, we direct counsel to consult

and confer with one another to produce copies of the documents to be unsealed with

appropriate, narrowly tailored redactions.

      In sum, we recognize that there are third-party privacy interests at stake within

these documents. However, much of the information contained in these documents

has been expressly released by the plaintiffs, A.B.’s parents, and will not be

continuously sealed or subject to redactions by MHS. Accordingly, these documents

will be unsealed and shall be redacted in the limited manner we have described

above.

      An appropriate order follows.

                                          16
   Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 17 of 18




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIE ELLEN WARTLUFT, et al.,              :      Civil No. 1:16-CV-2145
                                           :
     Plaintiffs,                           :
                                           :      (Judge Jones)
           v.                              :
                                           :      (Magistrate Judge Carlson)
THE MILTON HERSHEY SCHOOL                  :
AND SCHOOL TRUST, et al.,                  :
                                           :
     Defendants.                           :

                                   ORDER


     Accordingly, for the reasons set forth in the accompanying Memorandum

Opinion, IT IS HEREBY ORDERED THAT The Inquirer’s motion to unseal

judicial records (Doc. 303) is GRANTED. IT IS ORDERED THAT:

     1. Documents 294, 295, 296, 298, and 299 will be unsealed;

     2. To the extent these documents and exhibits contain information that

        concerns the privacy interests of nonparties to this litigation, these

        documents shall be unsealed subject to the minimal redactions we have

        outlined in the accompanying memorandum to protect the interests of third

        parties;

     3. Counsel shall consult and confer regarding the redactions to be made

        to these documents prior to the documents being unsealed and shall
                                       17
Case 1:16-cv-02145-JEJ-MCC Document 350 Filed 03/06/20 Page 18 of 18




     provide the court with appropriate, narrowly tailored redactions to

     these documents within 30 days from the date of this order.

  4. We recognize the significance and gravity of these judgments for

     all parties. Therefore, IT IS FURTHER ORDERED as follows:

     Implementation of this order will be STAYED for 10 days in order

     to allow the litigants the opportunity to review the court’s order

     and seeks further judicial review of this order, if they deem it

     appropriate. Furthermore, with respect to redacted records, if the

     parties do not seek further review of this decision, they shall tender

     copies of stipulated, redacted records to the clerk for release on the

     public docket within 30 days from the date of this order.

  So ordered this 6th day of March 2020.


                                          /s/ Martin C. Carlson
                                          Martin C. Carlson
                                          United States Magistrate Judge




                                     18
